Title: To James Madison from William Pinkney, 22 October 1807
From: Pinkney, William,Monroe, James
To: Madison, James



Sir,.
London, October 22d. 1807.

We have the Honor to transmit inclosed a Duplicate of our joint Letter to you by Dr. Bullus, together with a Copy of the project of alterations to which it refers and which could not be prepared in Time to be sent with the original.  We also enclose a printed Copy of the act of Parliament relative to an Intercourse by Sea between the United States & the British North American Colonies, of which a M. S. Copy has already been transmitted.
Since the Departure of Dr. Bullus Communications have taken place between Mr. Canning & ourselves with which it is proper that you should be made acquainted.
On the 15h. Instant we received from Mr. Canning a note requesting a Conference on the following Saturday (the 17h.) accompanied by a Note of which a Copy is enclosed explanatory of the purpose for which the Conference was desired.  Our Reply was merely that we should wait on him at the time proposed.
Mr. Canning opened this Conference by observing that, before he stated the View which his Government had taken of the Subject to which his Note alluded, he had to request, if we saw no Objection to it, an Explanation of that part of our Official Note of the 24h. of July which, speaking of the written Declaration of the British Commrs. of the 31st. of Decr. last, suggests an opinion that the occasion which produced it "does not now appear to exist as then supposed".  He then read the concluding paragraphs of the Declaration, & observed that it was with a View to the Reservation contained in them that his Enquiry, which we might be assured had the most friendly motive, was made.  We replied by stating with Exactness the real Foundation of the opinion in Question, which, as he seemed to wish it, we promised to repeat in a Note, to be sent to him without Delay.  A Copy of the Note afterwards delivered to him in pursuance of this Engagement being among the Enclosures, we beg leave to refer to it for the Substance of what was stated by us upon this point in Conversation.
Mr. Canning closed this Interview by saying that he feared it would be necessary to postpone what he had farther to communicate until another Opportunity; and requested us to meet him again on Monday the 19h: Supposing that he was not in Town on Sunday, and that nothing would be gained by sending in our promised note before the Time appointed for our ajourned Conference, we took the note with us, & delivered it ourselves, on Monday.  Mr. Canning appeared to be satisfied with the Explanation to which we thought it our Duty strictly to confine ourselves; but he did not seem to be prepared to proceed with the Conference; and intimated that he would be glad to meet us again on the Thursday or Friday following, and would give us Notice which of those Days would be most convenient.
A Proclamation, relative to the searching of the national & Merchant Vessels of Neutral Powers for British Seamen, having appeared in the London Gazette on the 17h. (with which the Newpapers already forwarded & now sent will make you acquainted) we thought this a suitable occasion, of which it was incumbent on us to take advantage, for leading to an Explanation of that proceeding.  We began by expressing a Hope that this Paper was not intended to shut the Door against Negotiation & Concession on the Subject of Impressment on board the Merchant Vessels of the United States, upon which Mr. Canning already knew the opinion & Feeling of our Government.  Mr. Canning replied that the proclamation was not intended to have that Effect; that it was simply a Statement of the principles & practice, upon the Points to which it relates, which the British Government understood to be warranted by Public Law & long established Usage, that such a Statement did not exclude the Idea of amicable Discussion & Ajustment with a power which favoured a different Doctrine & sought for the Introduction of a different Practice, that, as it did no more than declare with Truth & Precision the past & actual State of their Rules upon these interesting Points, no more was done by it to shut the Door against Negotiation & Arrangement with the United States than would have been done without it by the mere Operation of the Rules themselves of which it was declaratory, that, while in this view it could have no inconvenient Effect, it was manifestly useful & imperiously required in another, that it was indispensably necessary for the Information of their Naval Commanders, especially upon distant Stations, who, after what had lately happened, would, without some such Guide, be at a Loss to know how to regulate their Conduct, and would thus be exposed to the perpetual Hazard either of falling short of their Duty or of exceeding it in Matters of the highest Moment, that it was so far from being meant to wear an unfriendly Appearance or to encrease the difficulties in the Way of a good understanding with our Country, that it was believed by his Majesty’s Government to exhibit their Disposition to Conciliation in a Way not to be mistaken & to facilitate the Establishment of such an Understanding, that the Proclamation had been prepared nearly three Months ago, but had not been published until it was ascertained that the Subject of it could not be affected by any Negotiation of which the Result could soon be known, that the Effect of Mr. Rose’s Mission, whatever might be hoped, could not appear for some Months, and that in the meantime it seemed to be proper that, without changing the State of Things to the prejudice of either Party, their Navy should not be left to conjecture their Duty on Subjects of such Delicacy & Importance, upon which so much had occurred to produce Misconception & Irritation, that it was impossible to consider in Connection his (Mr. Canning’s) first Note to Mr. Monroe upon the Receipt of Intelligence of the Affair of the Leopard & Chesapeake; the Promptitude with which the King’s Government had disavowed an Intention of asserting a Claim to search National Ships for Deserters; the explicit Prohibition of such a Practice in the Proclamation at a Time when it was very generally maintained by the Press and notoriously countenanced by Public Opinion as lawful expedient & essential; and the Mission which was about to proceed to the United States; without being persuaded that in the Transaction in Question the Views of Government were of the most friendly Character.
These Explanations were followed by others of a less satisfactory Description.  He said in the progress of the Conversation that he ought not to leave us under the Impression that there was any Prospect that the Government of Great Britain could recede from its declared Pretensions relative to Searching on the high Seas the Merchant Vessels of Neutral Nations for British Seamen, that the present State of the World and the Nature & Mode of that Hostility which France was now waging against this Country, of which the great Instrument was avowed to be the systematic Exclusion of the Trade productions & Manufactures of Great Britain & her Colonies from their usual Markets, rendered it to the last Degree hazardous, if not absolutely impracticable, to stipulate for the Abandonment of a practice to which the Navy & the People of England attached so much Importance, even altho the Government should itself be persuaded that it might be done with Safety.
We endeavoured to impress upon Mr. Canning the unfortunate Influences which such Views & Sentiments could not fail to have upon any Negotiation which might be attempted, in whatever Form, between the two Countries; but, altho his Manner was as conciliatory as it could be, he did not allow us to believe that these Sentiments would be relinquished, or, consequently, that Mr. Rose would have Powers upon the general Topic of Impressment.
We have not since heard from Mr. Canning; but are every Moment in Expectation of an Appointment for another Interview.
We deem it to be so important that you should be in possession of the foregoing Details before the Government takes its Course relative to Mr. Rose’s mission, that we have determined to send this Dispatch by Mr. Rose himself, who is so good as to offer to take Charge of our Letters.  As he sails immediately, in a Frigate now at Portsmouth, the presumption is that he will arrive before Mr. Monroe, who will sail in a few days in the Augustus for Norfolk.
We shall add in a Postscript any thing farther that shall occur before Mr. Rose leaves Town.  We have the Honor to be, with the highest Respect and Consideration Sir your most Ob. Hble Servts.

Wm. Pinkney


P. S.  Mr. Canning’s Note (erroneously dated on the 17th. instead of the 15th.) of which a Copy is enclosed, states the Existence of a mutual Understanding between him & us "by which, on the Receipt of the first Accounts of the unfortunate Encounter between the Leopard & the Chesapeake, we agreed to confine our official Discussions to that Single Subject until it should be finally ajusted".  It may not be improper to mention, altho the Fact is of no real Importance, that this Statement is inaccurate.  Upon the Receipt of Intelligence that the proposed Treaty of December last was not likely to be accepted by our Government, there was an Understanding (as heretofore explained to you) that it might be necessary to suspend our proceedings until the arrival of more precise Information upon that point, and Perhaps until the Arrival of our Instructions.  Mr. Canning confounds that Epoch with the more recent one to which he alludes.  His Conduct, in forbearing to press our Negotiation after the Affair of the Chesapeake was known, was undoubtedly such as we approved and desired; but it did not arise out of any agreement with us.


P. S.  October 24th.  We received yesterday Evening a Note from Mr. Canning dated the 22d., transmitting the Answer of this Government to our Note of the 24h. of July.  Copies of those Papers are enclosed.

